Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is in response to the amendment filed 09/09/2022. In the instant amendment, claims 1, 6, 8-9, 12-15 and 20 are amended, claims 1, 8 and 15 are independent claims. Claims 1-20 are pending in this application. THIS ACTION IS MADE FINAL. 

Response to Arguments
3.	Applicant’s arguments in the instant Amendment, filed on 09/09/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues that on (pages 10-11): that Ferreira in view of Goldfarb fails to disclose or suggest “responsive to receiving, by the emergency access circuit, the response, retrieving, by the emergency access circuit, a private key stored in a memory communicatively coupled to the emergency access circuit; digitally signing, by the emergency access circuit, a third request, to access the network-based resource, using the retrieved private key; and providing, by the emergency access circuit, the digitally-signed request to the network-based service to access the network-based resource.” 
The Examiner respectfully disagrees with the applicant’s arguments because applicant’s specification in paragraph [0028] states “Emergency access circuit 114 is an electrical and/or optical circuit implemented in one or more physical hardware electrical circuit device elements and/or integrated circuit devices (semiconductor material chips or dies) as a microcontroller, a custom, specialized or application-specific integrated circuit (ASIC), a field programmable gate array (FPGA) device, and/or the like. Goldfarb discloses responsive to receiving, by the ASIC [emergency access circuit] the response, retrieving, by the ASIC [emergency access circuit], a private key stored in a memory coupled to the ASIC [emergency access circuit], (See Goldfarb, [0079], [0090], [0142]) digitally signing, by the ASIC [emergency access circuit] requests to access the network based resource, using the retrieved private key; (See Goldfarb, [0006], [0079], [0026]; also see [0028], [0073], [0090]) and providing, by the ASIC [emergency access circuit] the digitally signed request to the network based service to access the network based resource (see Goldfarb, [0006], [0079], [0026]; also see [0028], [0073] and [0090]). 
Applicant’s arguments with respect to claim(s) 1, 8 and 15 regarding the limitations “validating, by the emergency access circuit, a first request for elevated user privileges with respect to a network- based resource, the first request received from a central processing unit communicatively coupled to the emergency access circuit; providing, by the emergency access circuit, a second request for the elevated privileges to a network-based service; receiving, by the emergency access circuit, a response from the network-based service, the response indicating that the second request for elevated credentials is granted; in accordance with the elevated privileges have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (“Hohlfeld,” US 20100269156) in view of Goldfarb et al (“Goldfarb,” US 20170346830). 

Regarding claim 1, Hohlfeld discloses a method implemented by an emergency access circuit of a computing device, comprising:
validating, by the emergency access circuit, a first request for elevated user privileges with respect to a network- based resource, (Hohlfeld, [0149], [0152], [0053], [0108] describe validating, by the FPGA [emergency access circuit], a first request for higher level credentials with respect to a network based resource on the accessee device; also see [0040] for network based service; [0047] for network based resource)
the first request received from a central processing unit communicatively coupled to the emergency access circuit; (Hohlfeld, [0020], [0012], [0152] describe the first request received from a processor [central processing unit] coupled to the FPGA [emergency access circuit])
providing, by the emergency access circuit, a second request for the elevated privileges to a network-based service; (Hohlfeld, [0149], [0152], [0053], [0108] describe validating, by the FPGA [emergency access circuit], multiple requests for higher level credentials with respect to a network based resource on the accessee device; also see [0102], [0062] for multiple requests; also see [0040] & FIG 8 for network based service; [0047] for network based service)
receiving, by the emergency access circuit, a response from the network-based service, the response indicating that the second request for elevated credentials is granted; (Hohlfeld, [0152], [0056], [0053], [0102] describes receiving, by the FPGA [emergency access circuit] a response from the network-based service, the response indicating that the second request for higher credentials is granted; also see [0065], [0085] & [0089]; also see [0040] & FIG 8 for network based service; [0047] for the network based service)
in accordance with the elevated privileges (Hohlfeld, [0053] describes with higher credentials [elevated privileges])
Hohlfeld fails to explicitly disclose responsive to receiving, by the emergency access circuit, the response, retrieving, by the emergency access circuit, a private key stored in a memory communicatively coupled to the emergency access circuit; digitally signing, by the emergency access circuit, a third request, to access the network-based resource, using the retrieved private key; and providing, by the emergency access circuit, the digitally-signed request to the network-based service to access the network-based resource.
However, in an analogous art, Goldfarb discloses responsive to receiving, by the emergency access circuit, the response, retrieving, by the emergency access circuit, a private key stored in a memory communicatively coupled to the emergency access circuit; (Goldfarb, [0079], [0090] & [0142] describes responsive to receiving the response, retrieving by an ASIC [emergency access circuit] a private key stored in a memory communicatively coupled to the ASIC [emergency access circuit]). 
digitally signing, by the emergency access circuit, a third request, to access the network-based resource, using the retrieved private key;  (Goldfarb, [0142], [0079], [0026]-[0028] & [0073] describe digitally signing by the ASIC [emergency access circuit] a plurality of access requests to access the network-based resource using the retrieved private key [0090] and [0142]). 
and providing, by the emergency access circuit, the digitally-signed request to the network-based service to access the network-based resource, (Goldfarb, [0142], [0079], [0026]-[0028] & [0073] describes and providing by the ASIC [emergency access circuit] the digitally-signed request to the network-based service to access the network-based resource)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Goldfarb with the system/method of Hohlfeld to include to receiving, by the emergency access circuit, the response, retrieving, by the emergency access circuit, a private key stored in a memory communicatively coupled to the emergency access circuit; digitally signing, by the emergency access circuit, a third request, to access the network-based resource, using the retrieved private key; and providing, by the emergency access circuit, the digitally-signed request to the network-based service to access the network-based resource. One would have been motivated to provide management of credentials (Goldfarb, [0002]). 

Regarding claim 2, Hohlfeld and Goldfarb disclose the method of claim 1. 
Hohlfeld further discloses wherein said validating comprises: 
requesting a user to provide credentials; (Hohlfeld, 802, FIG 8, [0081], [0083] describes requesting access credentials from a user)
validating the provided credentials; (Hohlfeld, [0127] describes validating the provided credentials)
and responsive to validating the provided credentials, (Hohlfeld, [0127] describes responsive to validating the provided credentials)
validating the first request, (Hohlfeld, [0149], [0152], [0053], [0108] describe validating, by the FPGA [emergency access circuit], a first request for higher level credentials with respect to a network based resource on the accessee device)

Regarding claim 8, claim 8 is directed to a computing device. Claims 8 is similar in scope to claim 1 and is therefore rejected under the same rationale.

Regarding claim 9, claim 9 is directed to a computing device. Claims 9 is similar in scope to claim 2 and is therefore rejected under the same rationale.

Regarding claim 15, Hohlfeld discloses a method implemented by an emergency access circuit of a computing device,
comprising:
validating, by the emergency access circuit, a first request for elevated user privileges with respect to a network-based resource, (Hohlfeld, [0149], [0152], [0053], [0108] describe validating, by the FPGA [emergency access circuit], a first request for higher level credentials with respect to a network based resource on the accessee device; also see [0040] for network based service; [0047] for network based resource)
the first request received from a central processing unit communicatively coupled to the emergency access circuit; (Hohlfeld, [0020], [0012], [0152] describe the first request received from a processor [central processing unit] coupled to the FPGA [emergency access circuit])
providing, by the emergency access circuit, a second request for the elevated privileges to a network-based service; (Hohlfeld, [0149], [0152], [0053], [0108] describe validating, by the FPGA [emergency access circuit], multiple requests for higher level credentials with respect to a network based resource on the accessee device; also see [0102], [0062] for multiple requests; also see [0040] & FIG 8 for network based service; [0047] for network based service)
receiving, by the emergency access circuit, a response from the network-based service, the response indicating that the second request for elevated credentials is granted and comprising a private key (Hohlfeld, [0152], [0056], [0053], [0102] describes receiving, by the FPGA [emergency access circuit] a response from the network-based service, the response indicating that the second request for higher credentials is granted; [0088] & [0111], describes a private key; also see [0040] & FIG 8 for network based service; [0065], [0085], [0089], [0047] for the network based resource)
Hohlfeld fails to explicitly disclose digitally signing, by the emergency access circuit, a third request, to access the network-based resource in accordance with the elevated privileges, using the private key; and providing, by the emergency access circuit, the digitally-signed request to the network-based service to access the network-based resource.
However, in an analogous art, Goldfarb discloses digitally signing a third request, to access the network-based resource in accordance with the elevated privileges, using the private key; and (Goldfarb, [0079], [0090] & [0142] describes responsive to receiving the response, retrieving a private key stored in a memory communicatively coupled to the ASIC [emergency access circuit]). 
providing, by the emergency access circuit, the digitally-signed request to the network-based service to access the network-based resource (Goldfarb, [0142], [0079], [0026]-[0028] & [0073] describes and providing by the ASIC [emergency access circuit] the digitally-signed request to the network-based service to access the network-based resource)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Goldfarb with the system/method of Hohlfeld to include digitally signing, by the emergency access circuit, a third request, to access the network-based resource in accordance with the elevated privileges, using the private key; and providing, by the emergency access circuit, the digitally-signed request to the network-based service to access the network-based resource. One would have been motivated to provide management of credentials (Goldfarb, [0002]). 

Regarding claim 16, Hohlfeld and Goldfarb disclose the method of claim 15. 
Hohlfeld further discloses wherein said validating comprises: 
requesting a user to provide credentials; (Hohlfeld, 802, FIG 8, [0081], [0083] describes requesting access credentials from a user)
validating the provided credentials; and (Hohlfeld, [0127] describes validating the provided credentials)
responsive to validating the provided credentials, (Hohlfeld, [0127] describes responsive to validating the provided credentials)
validating the first request, (Hohlfeld, [0149], [0152], [0053], [0108] describe validating, by the FPGA [emergency access circuit], a first request for higher level credentials with respect to a network based resource on the accessee device)

8.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (“Hohlfeld,” US 20100269156) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Bowen et al (“Bowen,” US 20170366539). 

Regarding claim 3, Hohlfeld and Goldfarb disclose the method of claim 2. 
Hohlfeld and Goldfarb fail to explicitly disclose wherein the credentials comprise at least one of: biometric information; environmental information; a passcode; a username; or a password.
However, in an analogous art, Bowen discloses wherein the credentials comprise at least one of: 
biometric information; (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
environmental information; 
a passcode; 
a username; (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
or a password, (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Bowen with the system/method of Hohlfeld and Goldfarb to include wherein the credentials comprise at least one of: biometric information; environmental information; a passcode; a username; or a password. One would have been motivated to verify that the user is associated with the corresponding domains or addresses, and authorized to have actions performed for them (Bowen, [0002]). 

Regarding claim 10, claim 10 is directed to the computing device of claim 9. Claim 10 is similar in scope to claim 3 and is therefore rejected under the same rationale.

Regarding claim 17, Hohlfeld and Goldfarb disclose the method of claim 16. 
Hohlfeld and Goldfarb fail to explicitly disclose wherein the credentials comprise at least one of: biometric information; environmental information; a passcode; a username; or a password.
However, in an analogous art, Bowen discloses wherein the credentials comprise at least one of: 
biometric information; (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
environmental information; 
a passcode; 
a username; (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
or a password, (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Bowen with the system/method of Hohlfeld and Goldfarb to include wherein the credentials comprise at least one of: biometric information; environmental information; a passcode; a username; or a password. One would have been motivated to verify that the user is associated with the corresponding domains or addresses, and authorized to have actions performed for them (Bowen, [0002]). 
9.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (“Hohlfeld,” US 20100269156) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Skygebjerg et al (“Skygebjerg,” US 20150242602). 

Regarding claim 4, Hohlfeld and Goldfarb disclose the method of claim 2. 
Hohlfeld and Goldfarb fail to explicitly disclose wherein the second request comprises at least one of: an identifier of the computing device;  the provided credentials; an identifier of the network-based resource; voltage characteristics of the computing device; temperature characteristics of the computing device; or a location of the computing device. 
However, in an analogous art, Skygebjerg discloses wherein the second request comprises at least one of:  (Skygebjerg, [0050] describes a second request)
an identifier of the computing device;  
the provided credentials; 
an identifier of the network-based resource; 
voltage characteristics of the computing device; 
temperature characteristics of the computing device; 
or a location of the computing device (Skygebjerg, [0050] describe a second request for a location of the computing device)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Skygebjerg with the system/method of Hohlfeld and Goldfarb to include wherein the second request comprises at least one of: an identifier of the computing device;  the provided credentials; an identifier of the network-based resource; voltage characteristics of the computing device; temperature characteristics of the computing device; or a location of the computing device. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 

Regarding claim 11, claim 11 is directed to the computing device of claim 9. Claim 11 is similar in scope to claim 4 and is therefore rejected under the same rationale.

Regarding claim 18, Hohlfeld and Goldfarb disclose the method of claim 16. 
Hohlfeld and Goldfarb fail to explicitly disclose wherein the second request comprises at least one of: an identifier of the computing device;  the provided credentials; an identifier of the network-based resource; voltage characteristics of the computing device; temperature characteristics of the computing device; or a location of the computing device. 
However, in an analogous art, Skygebjerg discloses wherein the second request comprises at least one of:  (Skygebjerg, [0050] describes a second request)
an identifier of the computing device;  
the provided credentials; 
an identifier of the network-based resource; 
voltage characteristics of the computing device; 
temperature characteristics of the computing device; 
or a location of the computing device (Skygebjerg, [0050] describe a second request for a location of the computing device)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Skygebjerg with the system/method of Hohlfeld and Goldfarb to include wherein the second request comprises at least one of: an identifier of the computing device;  the provided credentials; an identifier of the network-based resource; voltage characteristics of the computing device; temperature characteristics of the computing device; or a location of the computing device. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 

10.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (“Hohlfeld,” US 20100269156), Goldfarb et al (“Goldfarb,” US 20170346830) in view of Skygebjerg et al (“Skygebjerg,” US 20150242602) and further in view of Gibson et al (“Gibson,” US 20210084021). 

Regarding claim 5, Hohlfeld and Goldfarb disclose the method of claim 1. 
Hohlfeld and Goldfarb fail to explicitly disclose wherein said validating comprises: determining a location in which the computing device is located; determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that the location is one from a plurality of predetermined locations.
However, in an analogous art, Skygebjerg discloses wherein said validating comprises: 
determining a location in which the computing device is located; (Skygebjerg, [0050] describe a second request for a location of the computing device)
determining that the location is one from a plurality of predetermined locations; (Skygebjerg, [0034] describes determining that the location is one from a plurality of predetermined locations which are ones taken previously by GPS and compared to a current location)
and responsive to determining that the location is one from the plurality of predetermined locations (Skygebjerg, [0034] describes determining that the location is one from a plurality of predetermined locations which are ones taken previously by GPS and compared to a current location)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of Skygebjerg with the system/method of Hohlfeld and Goldfarb to include wherein said validating comprises: determining a location in which the computing device is located; determining that the location is one from a plurality of predetermined locations; and responsive to determining that the location is one from the plurality of predetermined locations. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 
Hohlfeld, Goldfarb and Skygebjerg fail to explicitly disclose determining that at least one of: the voltage characteristics are below a predetermined threshold, or the temperature characteristics are below a predetermined threshold; and responsive to determining that the location is one from the plurality of predetermined locations and determining that at least one of the voltage characteristics are below a predetermined threshold or the temperature characteristics are below a predetermined threshold, validating the first request. 
However, in an analogous art, Gibson discloses determining at least one of voltage characteristics or temperature characteristics associated with the computing device; (Gibson, [0115], [0119], [0013] describes determining at least one of temperature characteristics associated with the computing device)
determining that at least one of:  
the voltage characteristics are below a predetermined threshold,  
or the temperature characteristics are below a predetermined threshold;  (Gibson, [0115], [0119] and [0013] describes the temperature characteristics are below a predetermined threshold)
and determining that at least one of the voltage characteristics are below a predetermined threshold  
or the temperature characteristics are below a predetermined threshold, (Gibson, [0115], [0119] and [0013] describes the temperature characteristics are below a predetermined threshold)
validating the first request, (Gibson, [0035] & [0038], describes authenticating the first request [validating]). 
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Gibson with the system/method of Hohlfeld, Goldfarb and Skygebjerg to include determining that at least one of: the voltage characteristics are below a predetermined threshold, or the temperature characteristics are below a predetermined threshold; and responsive to determining that the location is one from the plurality of predetermined locations and determining that at least one of the voltage characteristics are below a predetermined threshold or the temperature characteristics are below a predetermined threshold, validating the first request. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 

Regarding claim 12, claim 12 is directed to the computing device of claim 8. Claim 12 is similar in scope to claim 5 and is therefore rejected under the same rationale.

Regarding claim 19, Hohlfeld and Goldfarb disclose the method of claim 15. 
Hohlfeld and Goldfarb fail to explicitly disclose wherein said validating comprises: determining a location in which the computing device is located; determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that the location is one from a plurality of predetermined locations; determining that at least one of: the voltage characteristics are below a predetermined threshold, or the temperature characteristics are below a predetermined threshold; and responsive to determining that the location is one from the plurality of predetermined locations and determining that at least one of the voltage characteristics are below a predetermined threshold or the temperature characteristics are below a predetermined threshold, validating the first request.
However, in an analogous art, Skygebjerg discloses wherein said validating comprises: 
determining a location in which the computing device is located; (Skygebjerg, [0050] describe a second request for a location of the computing device)
determining that the location is one from a plurality of predetermined locations; (Skygebjerg, [0034] describes determining that the location is one from a plurality of predetermined locations which are ones taken previously by GPS and compared to a current location) and
responsive to determining that the location is one from the plurality of predetermined locations (Skygebjerg, [0034] describes determining that the location is one from a plurality of predetermined locations which are ones taken previously by GPS and compared to a current location)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of Skygebjerg with the system/method of Hohlfeld and Goldfarb to include wherein said validating comprises: determining a location in which the computing device is located; determining that the location is one from a plurality of predetermined locations; and responsive to determining that the location is one from the plurality of predetermined locations. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 
Hohlfeld, Goldfarb and Skygebjerg fail to explicitly disclose determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that at least one of:  the voltage characteristics are below a predetermined threshold,  or the temperature characteristics are below a predetermined threshold;  a and determining that at least one of the voltage characteristics are below a predetermined threshold  or the temperature characteristics are below a predetermined threshold, validating the first request. 
However, in an analogous art, Gibson discloses determining at least one of voltage characteristics or temperature characteristics associated with the computing device; (Gibson, [0115], [0119], [0013] describes determining at least one of temperature characteristics associated with the computing device)
determining that at least one of:  
the voltage characteristics are below a predetermined threshold,  
or the temperature characteristics are below a predetermined threshold;  (Gibson, [0115], [0119] and [0013] describes the temperature characteristics are below a predetermined threshold)
and determining that at least one of the voltage characteristics are below a predetermined threshold  
or the temperature characteristics are below a predetermined threshold, (Gibson, [0115], [0119] and [0013] describes the temperature characteristics are below a predetermined threshold)
validating the first request, (Gibson, [0035] & [0038], describes authenticating the first request [validating]). 
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Gibson with the system/method of Hohlfeld, Goldfarb and Skygebjerg to include wherein said validating comprises: determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that at least one of: the voltage characteristics are below a predetermined threshold, or the temperature characteristics are below a predetermined threshold; and determining that at least one of the voltage characteristics are below a predetermined threshold or the temperature characteristics are below a predetermined threshold, validating the first request. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 

11.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (“Hohlfeld,” US 20100269156) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Blagodurov et al (“Blagodurov,” US 20220100668). 

Regarding claim 6, Hohlfeld and Goldfarb disclose the method of claim 1. 
Hohlfeld further discloses wherein the emergency access circuit (Hothfeld, [0152], FPGA [emergency access circuit]). 
Hohlfeld and Goldfarb fail to explicitly disclose wherein the emergency access circuit comprises a configuration register that maintains a number of first requests received from the central processing unit.
However, in an analogous art, Blagodurov discloses comprises a configuration register that maintains a number of first requests received from the central processing unit (Blagodurov, [0061], [0064], [0065], [0030] & [0040] describes comprises a configuration register that maintains a number of first access requests received from the CPU)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Blagodurov with the system/method of Hohlfeld and Goldfarb to include comprises a configuration register that maintains a number of first requests received from the central processing unit. One would have been motivated to monitor memory access traffic in a data processing system (Blagodurov, [0016]). 

Regarding claim 13, claim 13 is directed to the computing device of claim 8. Claim 13 is similar in scope to claim 6 and is therefore rejected under the same rationale.

Regarding claim 20, Hohlfeld and Goldfarb disclose the method of claim 15. 
Hohlfeld further discloses wherein the emergency access circuit (Hothfeld, [0152], FPGA [emergency access circuit]). 
Hohlfeld and Goldfarb fail to explicitly disclose comprises a configuration register that maintains a number of first requests received from the central processing unit.
However, in an analogous art, Blagodurov discloses comprises a configuration register that maintains a number of first requests received from the central processing unit (Blagodurov, [0061], [0064], [0065], [0030] & [0040] describes wherein the emergency access circuit comprises a configuration register that maintains a number of first access requests received from the CPU)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Blagodurov with the system/method of Hohlfeld and Goldfarb to include comprises a configuration register that maintains a number of first requests received from the central processing unit. One would have been motivated to monitor memory access traffic in a data processing system (Blagodurov, [0016]). 

12.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (“Hohlfeld,” US 20100269156), Goldfarb et al (“Goldfarb,” US 20170346830) in view of Blagodurov et al (“Blagodurov,” US 20220100668) and further in view of Avetisov et al (“Avetisov,” US 20200280855). 

Regarding claim 7, Hohlfeld, Goldfarb and Blagodurov disclose the method of claim 6. 
Hohlfeld, Goldfarb and Blagodurov fail to explicitly disclose wherein said validating further comprises: determining whether the number of first requests has a predetermined relationship with a predetermined threshold; in response to determining that the number of first requests has the predetermined relationship with the predetermined threshold, validating the first request; and in response to determining that the number of first requests does not have the predetermined relationship with the predetermined threshold, denying the first request. 
However, in an analogous art, Avetisov discloses wherein said validating further comprises: (Avetisov, [0213] describes wherein said authenticating [validating])
determining whether the number of first requests has a predetermined relationship with a predetermined threshold; (Avetisov, [0052], [0058]-[0059] describes determining whether the number of first requests has a predetermined relationship with a predetermined threshold)
in response to determining that the number of first requests has the predetermined relationship with the predetermined threshold, (Avetisov, [0052], [0058]-[0059] describes in response to determining that the number of first requests has the predetermined relationship with the predetermined threshold)
validating the first request; (Avetisov, [0034], [0038], [0057] & [0058], describes authenticating [validating] the first request)
and in response to determining that the number of first requests does not have the predetermined relationship with the predetermined threshold, (Avetisov, [0052], [0059], [0084], [0114] and [0115] describes and in response to determining that the number of first requests does not have the predetermined relationship with the predetermined threshold it’s based on policy alone)
denying the first request, (Avetisov, [0084], [0114] and [0115] describe denying the first request)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Avetisov with the system/method of Hohlfeld, Goldfarb and Blagodurov to include wherein said validating further comprises: determining whether the number of first requests has a predetermined relationship with a predetermined threshold; in response to determining that the number of first requests has the predetermined relationship with the predetermined threshold, validating the first request; and in response to determining that the number of first requests does not have the predetermined relationship with the predetermined threshold, denying the first request. One would have been motivated to initiate authentication (Avetisov, [0003]). 

Regarding claim 14, claim 14 is directed to the device of claim 13. Claim 14 is similar in scope to claim 7 and is therefore rejected under the same rationale.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439         



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439